  Case 17-21832         Doc 36     Filed 12/10/18 Entered 12/10/18 08:14:14              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-21832
         TAMIKO RUSSELL

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/21/2017.

         2) The plan was confirmed on 11/16/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/25/2018.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-21832       Doc 36        Filed 12/10/18 Entered 12/10/18 08:14:14                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $7,491.00
       Less amount refunded to debtor                            $454.00

NET RECEIPTS:                                                                                     $7,037.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,478.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $316.50
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,794.50

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AAA CHECKMATE                    Priority       1,610.00            NA              NA            0.00       0.00
AAA CHECKMATE                    Unsecured      2,912.00       2,638.63        2,638.63           0.00       0.00
Acceptance Now                   Unsecured      6,683.00            NA              NA            0.00       0.00
Ad Astra Rec                     Unsecured         323.00           NA              NA            0.00       0.00
ALL CREDIT LENDERS               Unsecured         334.00           NA              NA            0.00       0.00
AT&T SERVICES INC                Unsecured      1,513.00            NA              NA            0.00       0.00
ATG CREDIT LLC                   Unsecured         176.00           NA              NA            0.00       0.00
ATLANTIC CREDIT & FINANCE        Unsecured      2,980.29            NA              NA            0.00       0.00
BROTHER LOAN & FINANCE CO        Unsecured      1,281.00       2,091.84        2,091.84           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      2,400.00       3,633.60        3,633.60           0.00       0.00
COMCAST                          Unsecured         600.00           NA              NA            0.00       0.00
CREDIT ACCEPTANCE CORP           Secured        8,950.00     10,575.00        10,575.00      2,777.70     464.80
CREDIT ACCEPTANCE CORP           Unsecured      3,887.00       2,771.46        2,771.46           0.00       0.00
CREDIT MANAGEMENT LP             Unsecured         590.00           NA              NA            0.00       0.00
EQUIFAX                          Unsecured           0.00           NA              NA            0.00       0.00
EXPERIAN                         Unsecured           0.00           NA              NA            0.00       0.00
EXPRESS CASH MART                Unsecured         338.00           NA              NA            0.00       0.00
FIRST PREMIER BANK               Unsecured         418.00           NA              NA            0.00       0.00
FRIENDLY FINANCE CORP            Unsecured     13,841.00     16,717.06        16,717.06           0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY   Unsecured     15,000.00            NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEM         Unsecured      3,506.00            NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA       3,506.47        3,506.47           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         417.00        417.87          417.87           0.00       0.00
LEGACY LOAN                      Unsecured      1,189.00            NA              NA            0.00       0.00
MAROON FINANCIAL CREDIT          Unsecured         927.00           NA              NA            0.00       0.00
MEDICAL BUSINESS BUREAU          Unsecured         250.00           NA              NA            0.00       0.00
MEDICREDIT                       Unsecured         496.00           NA              NA            0.00       0.00
MIDWEST RECOVERY SYSTEM          Unsecured         860.00           NA              NA            0.00       0.00
PAYDAY LOAN STORE OF IL INC      Unsecured      1,137.00            NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      2,114.00            NA              NA            0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         475.00        464.23          464.23           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-21832        Doc 36     Filed 12/10/18 Entered 12/10/18 08:14:14                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal        Int.
Name                              Class    Scheduled      Asserted      Allowed         Paid           Paid
QUEST DIAGNOSTIC               Unsecured         244.00           NA           NA             0.00         0.00
T MOBILE                       Unsecured      1,474.00            NA           NA             0.00         0.00
T MOBILE                       Unsecured      2,912.00            NA           NA             0.00         0.00
T-MOBILE/T-MOBILE USA INC      Unsecured            NA       1,271.90     1,271.90            0.00         0.00
TRANS UNION                    Unsecured           0.00           NA           NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00               $0.00                   $0.00
      Mortgage Arrearage                                   $0.00               $0.00                   $0.00
      Debt Secured by Vehicle                         $10,575.00           $2,777.70                 $464.80
      All Other Secured                                    $0.00               $0.00                   $0.00
TOTAL SECURED:                                        $10,575.00           $2,777.70                 $464.80

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                 $0.00                $0.00
       Domestic Support Ongoing                             $0.00                 $0.00                $0.00
       All Other Priority                                   $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                             $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $33,513.06                  $0.00                $0.00


Disbursements:

       Expenses of Administration                            $3,794.50
       Disbursements to Creditors                            $3,242.50

TOTAL DISBURSEMENTS :                                                                         $7,037.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-21832         Doc 36      Filed 12/10/18 Entered 12/10/18 08:14:14                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
